DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-8 were pending.
Claims 1, 12, and 14 are amended.
Claims 1-18 remain pending and are now in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(f) –
	Claims 14-18 were interpreted to invoke 35 USC § 112(f).
	The Examiner appreciates the Applicant’s efforts to clarify the limitations invoking 35 USC § 112(f) and concurs with Applicant’s interpretation.  As such, claims 14-18 remain interpreted under 35 USC § 112(f), as previously shown.

– 35 USC § 112(b) –
Claims 1-18 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 1-18, while the Examiner does not concede to the propriety of the Applicant’s remarks, the Examiner appreciates the Applicant’s prompt attention to these deficiencies, adopts Applicant’s interpretation of such matters, and, in view of Applicant’s amendments, hereby withdraws such rejections.

– 35 USC § 101 –
	Claims 1-18 were rejected under 35 USC § 101 because the claimed invention was directed to an abstract idea without significantly more.
	Re claims 1-18, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments and remarks, hereby withdraws such rejections.  Specifically, Applicant’s newly incorporated features actively receiving a waveform from antenna elements and converting such information into a 

– 35 USC § 102 –
	Claims 1-4 and 14 were rejected under 35 U.S.C. § 102 as being anticipated by ZENG.
	Re claims 1-4 and 14, the Examiner appreciates the Applicant’s amendments and remarks, and, without conceding to the propriety of Applicant’s remarks, hereby withdraws such rejections in view of such.

– 35 USC § 103 –
	Claim 5 was rejected under 35 U.S.C. § 103 as being unpatentable over ZENG in view of Official Notice.
Claims 6-7 were rejected under 35 U.S.C. § 103 as being unpatentable over ZENG in view of HOARE.
Claims 8-13 and 15-18 were rejected under 35 U.S.C. § 103 as being unpatentable over ZENG in view of ZHONG.
	Without conceding to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the Examiner’s indication of allowability set forth herein.  


– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
ALLOWABLE SUBJECT MATTER
Claims 1-18 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for implementing dual processing for stationary objects and moving objects, the method comprising: 
converting a received reflected waveform from receive antenna elements into a digitized receive data flow; 
generating a first set of range/Doppler images and a second set of range/Doppler images from the digitized receive data flow from a radar system, wherein the first set of range/Doppler images is processed over a first processing time and the second set of range/Doppler images is processed over a second processing time; 
using a first clustering algorithm to generate a first set of range/Doppler/angle object detections based on the first set of range/Doppler images; 
using a second clustering algorithm to generate a second set of range/Doppler/angle object detections based on the second set of range/Doppler images; and 
generating a set of range/Doppler/angle object tracks for stationary and moving objects from the first set of range/Doppler/angle object detections and the second set of range/Doppler/angle object detections. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Zeng et al. (US 2015/0198711, “ZENG”) discloses a method and system for detecting and tracking objects using multiple radar sensors and classification processing.  However ZENG, as best understood by the Examiner, fails to disclose, 
	Furthermore, Hoare et al. (US 2017/0168156, “HOARE”) discloses a similar radar system for use in a vehicle utilizing multiple sensors and cluster processing.  However, like ZENG, HOARE, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Rathaus et al. (WO 2018/142395 A1, “RATHAUS”) discloses a method and system for radar objection detection and processing using point cloud data comprising range/Doppler/angle information in a clustering algorithm to detect objects.  However, like ZENG and HOARE, RATHAUS, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 14 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims 2-13 and 15-18 are each allowable based at least on their respective dependency to claims 1 or 14.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)